PALMER, J.
The State appeals the trial court’s order suppressing evidence consisting of appellee Jerome Schrenker’s urine test results. The trial court based its suppression ruling on the authority of State v. Bodden, 27 Fla. L. Weekly D2382, — So,2d -, 2002 WL 31421575 (Fla. 2d DCA Oct.30, 2002), rev. granted, 853 So.2d 1071 (Fla.2003), which held that a urine test taken pursuant to Florida’s implied consent law, if not approved pursuant to the rule-making requirements of Administrative Procedures Act, is not admissible as a scientific test pursuant to the traditional rules regarding the admissibility of evidence. However, this court recently decided State v. Pierre, 854 So.2d 231 (Fla. 5th DCA 2003), wherein we disagreed with the ruling in Bodden and certified conflict on the evidentiary issue. Accord State v. Masker, 859 So.2d 553 (Fla. 5th DCA 2003). Relying upon Pierre, we reverse the instant suppression order and remand this matter to the trial court for further proceedings. We also again certify conflict with the Second District’s decision in Bodden.
REVERSED and REMANDED.
SHARP, W., and THOMPSON, JJ., concur.